





CITATION:
R. v. Persaud, 2011 ONCA 787



DATE: 20111214



DOCKET: C53498



COURT OF APPEAL FOR ONTARIO



MacPherson, Juriansz and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondents



and



Gary Persaud



Appellant



Robert B. Carew, for the appellant



Matthew Asma, for the respondent



Heard and released orally:
December 12, 2011



On appeal from the conviction entered on May 9, 2010, and the
          sentence imposed on May 10, 2010, by Justice Michael Block of the Ontario
          Court of Justice.



ENDORSEMENT



[1]

The appellant was convicted of a variety of credit card offences,
    obstruction of a peace officer and breach of probation.  He received a global
    sentence of five years and four months imprisonment, less one year and 20 days
    of pre-trial custody credited on a 2:1 basis.  The appellant appeals his
    convictions for the credit card offences and the sentence.

[2]

The core of the conviction appeal is that the trial judge misapprehended
    some of the evidence and made unreasonable findings on the evidence.

[3]

We do not accept these submissions.  His submissions focus on isolated
    pieces of evidence, ignoring the overall context.  On each count, the trial
    judge carefully reviewed the relevant evidence and reached entirely reasonable
    conclusions.  The reality is that the circumstantial evidence relating to the
    credit cards found by the police was overwhelming.

[4]

In our view, the sentence was fit.  The appellant had a criminal record
    stretching back 23 years.  Most of the record related to credit card offences. 
    As the trial judge put it, he is an intelligent, sophisticated, and determined
    recidivist.  We see no error in the trial judges global sentence nor in his
    reasoning on consecutive and concurrent periods in arriving at the global
    sentence.

[5]

The appeal is dismissed.

J.C. MacPherson J.A.

R.G. Juriansz J.A.

G.J. Epstein
    J.A.


